 1   John Houston Scott, SBN 72578                   Izaak D. Schwaiger, SBN 267888
     SCOTT LAW FIRM                                  Attorney at Law
 2   1388 Sutter Street, Suite 715                   130 Petaluma Avenue, Suite 1A
     San Francisco, CA 94109                         Sebastopol, CA 95472
 3   Tel: (415) 561-9601                             Tel: (707) 595-4414
     Fax: (415) 561-9609                             Fax: (707) 581-1983
 4   john@scottlawfirm.net                           izaak@izaakschwaiger.com

 5   William A. Cohan, SBN 141804                    Omar Figueroa, SBN 196650
     WILLIAM A. COHAN, P.C.                          Law Offices of Omar Figueroa
 6   P.O. Box 3448                                   7770 Healdsburg Avenue, Suite A
     Rancho Santa Fe, CA 92067                       Sebastopol, CA 95472
 7   Tel: (858) 832-1632                             Tel: (707) 829-0215
     Fax: (858) 832-1845                             Fax: (707) 861-9787
 8   bill@williamacohan.com                          omar@alumni.stanford.edu
 9   Brian Gearinger, SBN 146125                     Randolph Daar, SBN 88195
     GEARINGER LAW GROUP                             Attorney at Law
10
     740 Fourth Street                               3330 Geary Blvd., 3rd Floor East
11   Santa Rosa, CA 95404                            San Francisco, CA 94118
     Tel: (415) 440-3102                             Tel: (415) 986-5591
12   brian@gearingerlaw.com                          Fax: (415) 421-1331
                                                     rdaar@pier5law.com
13
     Attorneys for Plaintiff, EZEKIAL FLATTEN
14

15

16
                                   UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18

19   EZEKIAL FLATTEN                               Case No: 3:18-cv-06964-HSG

20         Plaintiff,                              STIPULATION AND [PROPOSED]
     v.                                            ORDER TO EXTEND DEADLINES FOR
21                                                 PLAINTIFF TO RESPOND AND
     CITY OF ROHNERT PARK, JACY TATUM,             DEFENDANT TO REPLY TO
22   JOSEPH HUFFAKER, THE HOPLAND                  DEFENDANT’S MOTION TO DISMISS
                                                   COMPLAINT
     BAND OF POMO INDIANS, STEVE HOBB,
23
     and DOES 1-50, inclusive.
24
           Defendants.
25

26

27

28

                         STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
                                                1
                                                            Plaintiff Ezekial Flatten, and Defendant City of Rohnert Park, by and through counsel,
                                                2
                                                    hereby stipulate to a Court order to extend deadlines by two weeks relating to defendant City of
                                                3
                                                    Rohnert Park’s motion to dismiss complaint pursuant to Local Rule 7-12 as follows.
                                                4
                                                                                                  RECITALS
                                                5
                                                            WHEREAS in Dkt. #14, the City of Rohnert Park filed a motion to dismiss complaint;
                                                6
                                                            WHEREAS in the Docket Text of Dkt. #14, the Court calendared plaintiff’s responses as
                                                7
                                                    being due January 3, 2019; defendant’s reply is due January 10, 2019; and the hearing is set for
                                                8
                                                    March 28, 2019;
                                                9
                                                            WHEREAS defendant has no objection.
                                               10
                                                                                                STIPULATION
                                               11
                                                            Based on the above recitals, the parties stipulate and seek this Court’s order as follows.
           1388 S UTTER S TREET , S UITE 715




                                               12
             S AN F RANCISCO , CA 94109




                                                            The Court’s briefing schedule on defendant’s motion to dismiss the complaint in Dkt. #14
SCOTT LAW FIRM




                                               13
                                                    is altered as follows:
                                               14
                                                            Plaintiff Ezekial Flatten’s response will be due on January 17, 2018 rather than January 3,
                                               15
                                                    2019;
                                               16
                                                            Defendant’s reply will be due on January 31, 2019 rather than January 10, 2019;
                                               17
                                                            The hearing remains on calendar on the same date of March 28, 2019.
                                               18
                                                    IT IS SO STIPULATED:
                                               19                                                  BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

                                               20   Dated: December 21, 2018                       /s/ Gregory M. Fox
                                                                                                   Gregory M. Fox, attorney for Defendant
                                               21                                                  City of Rohnert Park

                                               22

                                               23

                                               24                                                  SCOTT LAW FIRM

                                               25   Dated: December 21, 2018                       /s/ John H. Scott
                                                                                                   John Houston Scott, for Plaintiff
                                               26

                                               27

                                               28
                                                                                                      -2-
                                                                             STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
                                                1
                                                                                           [PROPOSED] ORDER
                                                2

                                                3   PURSUANT TO STIPULATION, IT IS SO ORDERED:

                                                4          The Court’s briefing schedule on defendant’s motion to dismiss complaint in Dkt. #14 is

                                                5   altered as follows. Plaintiff Flatten’s response will be due on January 17, 2019 rather than January

                                                6   3, 2019. Defendant’s reply will be due on January 31, 2019 rather than January 10, 2019. The

                                                7   hearing remains on calendar on the same date of March 28, 2019.

                                                8

                                                9

                                               10   Date:_________________________
                                                             12/26/2018                                   ________________________________
                                                                                                          The Honorable Haywood S. Gilliam, Jr.
                                               11                                                         United States District Judge
                                                                                                          Northern District of California
           1388 S UTTER S TREET , S UITE 715




                                               12
             S AN F RANCISCO , CA 94109
SCOTT LAW FIRM




                                               13

                                               14

                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                                                                    -3-
                                                                         STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
